People ex rel. Mills v Superintendent Stight, Wyo. Corr. Facility, Andrew Cuomo, Governor (2021 NY Slip Op 06316)





People ex rel. Mills v Superintendent Stight, Wyo. Corr. Facility, Andrew Cuomo, Governor


2021 NY Slip Op 06316


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Nov. 12, 2021.) 


KAH 21-00213.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. RICHARD MILLS, #02-B-0778, PETITIONER-APPELLANT, 
vSUPERINTENDENT STIGHT, WYOMING CORRECTIONAL FACILITY, ANDREW CUOMO, GOVERNOR, RESPONDENT-RESPONDENTS.

MEMORANDUM AND ORDER Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [4th Dept 1979]). (Appeal from Judgment of Supreme Court, Wyoming County, Paul B. Wojtaszek, J. - Habeas Corpus ).